Title: From George Washington to Brigadier General William Maxwell, 8 December 1778
From: Washington, George
To: Maxwell, William


  
    Sir
    Eliza: Town [N.J.] 8th Decemr 1778
  
Upon my arrival at Middle Brook I shall furnish you with Instructions for the command at this post and its vicinity, at which you are to remain with the Jersey Brigade. I have at present to desire that you will take every measure to prevent an intercourse between the Country and New York and that no persons, inhabitants of these States, may be permitted to go thither or into the Enemy’s lines without permission under the Hand of His Excellency the Governor of the State or myself. Neither are Flags to be sent but at the request of the Governor or by my direction. I do not mean by the above to prevent you from sending the usual persons over for intelligence, and from allowing them to carry and bring such small matters as are necessary to cloak their designs. But I must beg you to keep a very watchful eye upon them, and see that they do not abuse this indulgence by turning it into an extensive trade. I am &c.
